Title: From James Madison to Tench Coxe, 3 November 1823
From: Madison, James
To: Coxe, Tench


        
          Dear Sir
          Montpellier Novr. 3. 1823
        
        I have recd. yours without date but postmarked Ocr. 27. I thank you for your kindness in dispensing with answers to your favors. Occupations & attentions belonging to my situation will probably oblige me to avail myself much of this privilege. I am very sensible also of your great kindness in what you say of a malignant attack on me. Why I should be made a target for poisoned arrows now, I can not well see. Withdrawn as I am from the public theatre, & holding life itself by a short thread, it would not be an unreasonable expectation that hostilities of every sort & from every quarter should cease. It has been my practice thro a long career to leave the various calumnies which I did not escape to die a natural death, and the successful examples of others also are in favour of the policy. You tell me more than I knew of the masses of materials which have been hoarded by the curious or malicious for good or bad uses. It is to be hoped that the friends of truth will have provided adequate correctives for errors of the former & libels of the latter, as time may bring them to light. Your solicitude for the memory of Franklin is highly praiseworthy. I can not say what particular knowledge Mr. Jefferson’s files or recollections may possess that could aid in securing posthumous Justice. A future day may unlock the former: but his great age & his devotion of what remains of time & strength to the establishment of a University, forbid I believe any present expectations from him. You have eno’ of both, & funds of information to draw upon for that as well as other important & benevolent purposes. The papers which I happen to have preserved are considerable & some of them doubtless very valuable, but they are for the most part suited rather for general & future use, than for occurrences of the day. Health & every other blessing
        
          James Madison
        
      